Mitchell, J.
Respondent sued to recover judgment for treble damages from the appellants, under § 939, Rem. Comp. Stat. [P. C. § 8557], for the cutting and removal of timber from the lands of the respondent without lawful authority. Upon the trial of the case without a jury, the court found that the defendants wilfully, unlawfully and without authority entered upon the lands of the plaintiff and cut and carried away fir timber of the reasonable value of $229.50, and that the defendants in committing the trespass did not have any probable cause to believe that the land upon which the trespass was committed was the land of the defendants. From a judgment for treble the damages, the defendants have appealed.
The only claim presented on the appeal is that the findings and judgment are contrary to the evidence and the law. The evidence is not voluminous, and while there is a conflict in some of its essentials, a consideration of all of it shows that it clearly preponderates in favor of the findings. The trial judge seemed to have been satisfied beyond question, as is shown by his oral statement at the conclusion of all the testimony, found in the statement of facts, as follows:
"I have no doubt at all of the plaintiff’s right to recover and I think there is only one justifiable conclusion and that is that this was an unlawful removal of this timber and willful trespass with no good reason for Gregerson to believe that he was cutting his own timber.”
The law of the case is fixed by the statute hereinbefore referred to. The judgment in such cases shall be treble the amount of the damages assessed. The judgment for $688.50 is affirmed.
Main, C. J., Fullerton, and Bridges, JJ., concur.